REYNOLDSON, Justice.
Defendant entered a plea of guilty to the charge of rape (§ 698.1, The Code) and was sentenced to a 50 year term of imprisonment. Appealing this judgment and sentence, defendant was released on bail pursuant to his constitutional right found in the Iowa Constitution, art. I, § 12.
This case arises out of the same factual situation and except for minor deviations asserts the same errors for review as does State v. Dee, Iowa, 218 N.W.2d 561, filed separately this date. The same counsel represented both defendants. We have carefully considered defendant’s almost-identical assignment of errors and for the reasons set out in the companion case of State v. Dee, we must affirm.
Affirmed.